DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/07/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, 5th line from end: "higher than heights of a groove bottom of the circumferential groove" should be --higher than a height of a groove bottom of the circumferential groove--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3 are rejected under 35 U.S.C. 103 as being unpatentable over Schlittenhard (CA 2773444) in view of Ishikawa (JP11-139114, with English machine translation) and Minami (US 2016/0001599).
Regarding claim 1, Schlittenhard discloses a tire comprising a tread with a circumferential groove 4, a lug groove 5, land parts defined by said grooves and a plurality of sipes formed therein (see Fig. 1, abstract). Schlittenhard teaches a lateral-side circumferential groove (see circumferential groove 7) that partitions a first land part into a lateral side land part and a second side land part.
Schlittenhard does not disclose width-direction grooves extending in a tire widthwise direction with a sipe arranged at its bottom. In the same field of endeavor of tire treads having sipes, Ishikawa discloses configuring sipes with wide portions 5a1–5c3 which promote discharge of stones from neighboring lug grooves ([0006,0009]). The wide portions 5a1–5c3 are construed as width-direction grooves which have sipes 5a-5c at their bottom. Ishikawa discloses the sipes can be provided at only one side of the wide portion (Fig. 4, [0011]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sipes of Schlittenhard with wide portions (width-direction grooves) at the upper end of the sipes since Ishikawa discloses providing sipes with wide portions to promote the discharge of pebbles from the tread ([0006,0009]). 
In modified Schlittenhard, the width-direction groove is disposed in the shoulder blocks 11 of Fig. 1 (modified sipes 21; in lateral side land part). A width-wise connection portion (see raised groove base 10) connects the lateral side part (block 11) and a center side part (block 12). As illustrated in the cross-section of Fig. 4, the groove base has a height greater than the lug groove bottom (15), has a reduced height relative to the tread surface, and bridges between the central and lateral land parts.
Schlittenhard is silent as to the depth (groove bottom height) of circumferential groove 4 and is silent as to whether the width-wise connection portion has a greater height. Examiner notes that it is well known and conventional for circumferential grooves to have a depth that is equal to or greater than 
As to the relationship between the height of the width-direction groove bottom and the height of the lateral-side circumferential groove bottom, Schlittenhard teaches circumferential groove 7 (lateral-side circumferential groove) as having a groove bottom with depth TN that is 0.1 to 1.2 times the transverse groove depth 5 and in the illustrated embodiments, discloses the lateral-side circumferential groove as having a depth that is 3.5 mm less than that of the transverse groove depth (pg 19, lines 15-31). Given the example transverse groove depth of 8 to 10mm (pg 19, line 25), this equates to a depth of 4.5 to 6.5mm for the lateral side circumferential groove (circumferential groove 7). As to the depth of the width-direction groove, Ishikawa teaches the deepest wide portion as having a depth d2 of 0.5 to 1.0 times the lug groove depth ([0010]). Given the example transverse groove depth of 8 to 10mm in Schlittenhard (pg 19, line 25), the wide portion would have a depth of 4 to 10mm. Further, Ishikawa discloses that the adjacent wide portions have depths that are preferably 50 to 80% of the depth d2 ([0010])--this would equate to depths of 2 to 8mm. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the width direction groove with groove bottom height that is higher than the groove bottom height of the lateral side circumferential groove in view of the depth ranges taught by Schlittenhard and Ishikawa as detailed above and because the 
Regarding claim 2, the recitation of the "leading side" is directed towards the way the user mounts and rotates the tire on a vehicle. A is capable of being mounted and rotated in either direction, and as such, either side of the groove can be construed as the leading side. The sipe in Ishikawa is provided on only one side in Fig. 4 ([0011]).
Regarding claim 3, shoulder sipes 21 of Schlittenhard are formed to be open to the tread end at one end and terminate at the other end without opening to the circumferential groove 4 (Fig. 1). As noted above, the sipes as modified by Ishikawa have a wide-portion construed as the claimed width-direction groove and thus would open to the tread end and terminate without reaching the circumferential groove.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schlittenhard (CA 2773444) in view of Ishikawa (JP11-139114, with English machine translation) and Minami (US 2016/0001599) as applied to claim 3 above, and further in view of Iwasaki (US 7,341,083).
Regarding claim 4, Schlittenhard and Ishikawa fail to disclose a circumferential connecting portion having first recessed land part to bridge the space between the two land parts. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the width-direction groove/sipe of modified Schlittenhard with a circumferential connecting portion with bridging land part since Iwasaki, similarly directed towards a tire tread, teaches configuring the shoulder sipes with a raised portion to increase the rigidity of the block on a center side region and increase handling performance (col 1, lines 35–49; col 4, line 36–col 5, line 43). The raised portion is a land part that bridges between the land parts and is recessed below the tread surfaces of the land parts. . 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is represented by Schlittenhard (CA 2773444), Ishikawa (JP11-139114), and Diensthuber (DE102010060946). Schlittenhard discloses a tire having circumferential groove, lug groove, plurality of land parts with center and lateral side parts, and a lateral-side circumferential groove. Schlittenhard fails to teach or suggest a pair of sipes sandwiching a width-direction groove, wherein at least a part of the width-direction groove is formed on a shoulder part including a tread edge and the width-direction groove further extends to an outer-side in the tire widthwise direction with respect to the pair of sipes. Ishikawa is cited for disclosing sipes having wide portions (width-direction grooves), but Ishikawa fails to teach or suggest a width direction groove that extends further to an outer-side in the tire width direction with respect to the pair of sipes. Diensthuber discloses a tire having shallow width-direction groove which extends from a circumferential groove to the tread edge and outwards of a pair of sipes. The width-direction groove extends from a full depth circumferential groove rather than a shallow lateral-side circumferential groove and further, fails to provide sufficient teaching or motivation to modify Schlittenhard in the manner required by the claim.

Response to Arguments
Applicant's arguments filed 2/07/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of references fails to disclose or suggest a height of a groove bottom of the width direction groove as higher than a height of a groove bottom of the lateral side circumferential groove. Applicant argues that Schlittenhard fails to specifically describe a groove depth Tr of the circumferential groove 7 or the groove depth in the modified Schlittenhard. 
Examiner disagrees. Schlittenhard discusses a groove depth of circumferential groove 7 on page 19, lines 15-31 and Ishikawa discloses a depth of the wide portion (construed as a width direction groove) in paragraph [0010]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ROBERT C DYE/Primary Examiner, Art Unit 1749